Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.
 Claim Objections
Claims 16-17 and 32-33 are objected to because of the following informalities: 
Claim 16 line 30: “the at one least” should read “the at least one”. The original limitation is objected to for grammatical reasons. 
Claim 17 line 2: “the second deflecting member” should read “the at least one second deflecting member”. This correction is requested to keep the language of the claims consistent.
Claim 32 line 3: “assembling the the actuation” should read “assembling the actuation”. The original limitation is objected to for grammatical reasons. 
Claim 33 line 3: “inserting the the actuation” should read “inserting the actuation”. The original limitation is objected to for grammatical reasons. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation “wherein the plunger rod is positioned within and axially movable relative to the plunger holder which is initially prevented from proximal axial movement” in lines 12-13. It is unclear whether the plunger rod is prevented from proximal axial movement or if the plunger holder is prevented from proximal movement. For purposes of examination, the limitation is interpreted as “wherein the plunger rod is positioned within and axially movable relative to the plunger holder, wherein the plunger holder is initially prevented from proximal axial movement” as disclosed in the applicant’s specification Pg. 4 line 28 – Pg. 5 line 4.
Claim 31 recites the limitation "the proximal end of the injection device" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is interpreted as “a proximal end of the injection device” (as disclosed in the applicant’s specification Pg. 4 lines 15-18).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tschirren (US Patent Pub 20170136189).
Regarding Claim 31, Tschirren teaches (Fig 23-24) a method of assembling an injection device comprises the steps of: 
- providing a housing (2) with a proximal end and a distal end of the housing having an insertion opening at its distal end (end where 2f points to),
 - inserting an actuation sleeve (12), a holding component (6), a plunger holder (8) and a plunger rod (7) through the insertion opening into the housing, 
wherein the holding component (6) comprises a tubular portion (top portion of 6) having at least one first deflecting member (6a) and is partially disposed between the actuation sleeve and the plunger holder (see Figures 24a-24c; holding component 6 is in between actuation sleeve 12 and plunger holder 8), 
wherein the plunger rod (7) is positioned within and axially movable relative to the plunger holder, wherein the plunger holder is initially prevented from proximal axial movement towards a proximal end of the injection device by the at least one first deflecting member interacting with the plunger holder (see [0151]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tschirren (US Patent Pub 20170136189).

 - assembling the actuation sleeve (12), the plunger holder (8), and the plunger rod (7), together thus forming a pre-assembled activation mechanism (it is interpreted when the device is assembled, as seen in Fig 24, the actuation sleeve, plunger holder and plunger rod are assembled as a pre-assembled activation mechanism).  
Additionally, it would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the present invention to modify Tschirren to include assembling the actuation sleeve, the plunger holder, and the plunger rod, together thus forming a pre-assembled activation mechanism since applicant has not disclosed that having assembling the actuation sleeve, the plunger holder, and the plunger rod, together thus forming a pre-assembled activation mechanism solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of assembling the actuation sleeve, the plunger holder, and the plunger rod, together thus forming a pre-assembled activation mechanism, (it doesn’t matter the order in which the components of an injection device are assembled together as long as the device properly functions at the end of assembly) this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. 
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tschirren (US Patent Pub 20170136189).
Regarding Claim 33, Tschirren teaches the method of assembling the injection device wherein 
-locking a distal end cap (16) to the actuation sleeve (12), the plunger holder, or the plunger rod (see [0138] teaching 16 attaches to 12). 

- inserting the actuation sleeve, the plunger holder, the plunger rod, through the holding component, 
- locking a distal end cap to the actuation sleeve, the plunger holder, or the plunger rod,  to form a sub- assembly, and 
- inserting the sub-assembly into the housing.    
However, it would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the present invention to modify Tschirren to include the method of inserting the actuation sleeve, the plunger holder, the plunger rod, through the holding component, locking a distal end cap to the actuation sleeve, the plunger holder, or the plunger rod, to form a sub- assembly, and inserting the sub-assembly into the housing since applicant has not disclosed that having the method of inserting the actuation sleeve, the plunger holder, the plunger rod, through the holding component, locking a distal end cap to the actuation sleeve, the plunger holder, or the plunger rod, to form a sub- assembly, and inserting the sub-assembly into the housing solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of the method of inserting the actuation sleeve, the plunger holder, the plunger rod, through the holding component, locking a distal end cap to the actuation sleeve, the plunger holder, or the plunger rod, to form a sub- assembly, and inserting the sub-assembly into the housing (it doesn’t matter the order in which the components of an injection device are assembled together as long as the device properly functions at the end of assembly), this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Allowable Subject Matter
Claims 16-30 are allowed.
Regarding independent claim 16, the prior art fails to disclose singly or in combination before the effective filing date, the claimed injection device.
The closest prior art of record is Bostrom (US Patent Pub 20140257193). Bostrom teaches an injection device with a housing, a syringe carrier, a syringe, a needle, a stopper, an actuation sleeve, first and second energy accumulating members, a plunger holder, and a plunger rod. Bostrom does not teach “a holding component comprising a tubular portion having at least one first deflecting member, where the holding component is partially disposed between the actuation sleeve and the plunger holder”.
Response to Arguments
Applicant’s arguments, see Pg. 8 line 17 - Pg. 9 line 10, filed 10/11/2021, with respect to the rejection(s) of claim(s) 31-33 under USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tschirren (US Patent Pub 20170136189).
The claim objections of 7/19/2021 are withdrawn, however, note there are new claim objections for minor informalities. 
The USC 112(b) rejections of 7/19/2021 are withdrawn, however, note there are new USC 112(b) rejections. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783